Citation Nr: 0611708	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  01-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease.

2.  Entitlement to service connection for rheumatoid 
arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

REMAND

The veteran served on active duty from October 1942 to 
December 1945.  

In February 2005, the Board of Veterans' Appeals (Board) 
directed, among other things, that the Regional Office (RO), 
via the Appeals Management Center (AMC) in Washington. D.C., 
ask the veteran to submit copies of all pertinent evidence he 
has and to obtain all available treatment records from Dr. T. 
Buchanan, St. Anthony's Health Clinic.  

In February 2005, AMC asked the veteran to submit all 
pertinent evidence he has, and as well, to execute VA Form 
21-4142 (consent to release records) for any medical facility 
from which he received treatment.  The record does not 
reflect subsequent submittal of signed Form 21-4142 for Dr. 
Buchanan, St. Anthony's Health Clinic; rather, it appears the 
veteran submitted himself copies of two April 2005 records 
from Dr. Buchanan and St. Anthony's.  

Notwithstanding the veteran's apparent lack of response to a 
request to execute Form 21-4142, which would have permitted 
VA to obtain all clinical records of Dr. Buchanan and St. 
Anthony's directly, it is evident to the Board that not all 
records of Dr. Buchanan and St. Anthony's have been obtained.  
For instance, Dr. Buchanan's May 2002 letter refers to his 
June 8, 2001 performance of a rheumatoid factor test that 
purportedly confirms a diagnosis of rheumatoid arthritis.  
His December 2003 letter refers to June 21, 2003 
hospitalization for cardiovascular problems.  Also, Dr. 
Buchanan's reports, generally speaking, seem to be favorable 
to the claim.  Thus, the records of Dr. Buchanan and St. 
Anthony's, the facility with which he is affiliated, clearly 
are pertinent to this appeal.  Where it is apparent that 
pertinent records do exist but are not in the record, not 
further assisting the veteran in obtaining them would be 
inconsistent with governing law and regulations and would be 
fundamentally unfair to the veteran. 

Moreover, the Board directed that VA medical examination be 
performed by a doctor who has reviewed various records, to 
include those of Dr. Buchanan, in particular as to the 
portion of the examination addressing the claimed cardiac 
abnormality.  A single examination was performed to address 
both issues on appeal, and the examiner did consider the 
medical history in the file.  Nonetheless, given the 
apparently incomplete record as to Dr. Buchanan's and St. 
Anthony's records, which address the issues on appeal, the 
Board concludes that the most appropriate course of action is 
to refer the matter for reconsideration by a physician after 
all missing, pertinent records, if in existence, are obtained 
and associated with the claims folder.         

Finally, in February 2006, the veteran wrote that he is 
enclosing materials from "Harrison's [Principles] of 
Internal Medicine."  No such enclosure appears to have been 
sent in February 2006.  The records does, however, include 
some medical journal or handbook materials previously 
submitted, but it is unclear whether these items are from 
Harrison's.  If previously submitted materials are not from 
Harrison's and the veteran wishes to submit additional items 
whether or not they are from Harrison's, he has further 
opportunity to do so as the case is on remand status.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to execute a VA Form 
21-4142 for each doctor or medical 
facility concerning treatment received for 
rheumatic fever, rheumatic heart disease, 
or rheumatoid arthritis, to include that 
for Dr. Buchanan and St. Anthony's Rural 
Health Clinic, 200 South Moose Street, 
Morrilton, Arkansas 72110.  Assist him in 
obtaining complete clinical records from 
the sources identified, including those of 
Dr. Buchanan and St. Anthony's.  If no 
documents are available, then obtain 
written confirmation thereof as to each 
source contacted.   

2.  Ensure that all notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including notice as to the 
five basic elements of a service 
connection claim (veteran status; 
existence of a disability; an etiological 
relationship between service and claimed 
disability; degree of such disability; and 
effective date of the disability), are 
met.    

3.  Ensure that any missing, or more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
folder.

4.  Then, refer the claims folder, which 
should include all records obtained as a 
result of the above directive and a copy 
of this remand order, preferably, to the 
VA physician who conducted the May 2005 
examination, if he is available (if he is 
not, then to another VA physician who is 
qualified to address the issues on 
appeal).  Ask the physician to consider 
the record, and in particular, the service 
medical records and the records of Drs. 
Buchanan and Westerfield, and then 
diagnose the veteran's claimed cardiac 
disease or disorder.  If a cardiac 
disability or any residual of rheumatic 
fever is diagnosed, then the physician 
should opine as to whether it is at least 
as likely as not (by a probability of 50 
percent), or more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that residual of 
rheumatic fever, to include rheumatic 
heart disease, if diagnosed, was initially 
manifested in service or was otherwise 
caused or aggravated by service.  A 
complete rationale for any opinion offered 
should be included.  

The physician also should give a diagnosis 
and etiology of claimed rheumatoid 
arthritis.  If rheumatoid arthritis is 
diagnosed, then he should opine whether it 
is at least as likely as not initially 
manifested in service or otherwise was 
caused or aggravated by service.  The 
examiner should consider the veteran's 
history, to include that documented in the 
service medical records, 1944 Oakland 
Regional Hospital records, Dr. Buchanan's 
records (including any pertinent items 
obtained as a result of this remand 
order), and January 2004 VA medical 
opinion, in addressing this inquiry.      
 
If the VA examiner who conducted the May 
2005 examination is NOT available to 
conduct the review directed herein and the 
matter is referred to another VA 
physician, then first inquire that 
physician whether he or she requires a 
physical examination of the veteran first 
before the above inquiries can be 
addressed.  If so, schedule the veteran 
for such examination to facilitate the 
physician's written response to the 
inquiries above.  The physician should 
conduct appropriate diagnostic testing as 
he or she deemed is warranted.  

5.  Redjudicate the claim based on the 
whole record.  If any benefit sought on 
appeal remains denied, then the veteran 
and his counsel or representative, if any, 
should be provided a Supplemental 
Statement of the Case that includes a 
summary of all evidence and applicable 
laws and regulations pertinent to the 
issues on appeal.  Provide an appropriate 
opportunity to respond thereto.  Then, if 
in order, return the appeal to the Board, 
if in order.  

The veteran is not required to respond until he has further 
notice, but has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

